Case 19-10852-TPA   Doc 81   Filed 09/08/20 Entered 09/08/20 16:41:07   Desc Main
                             Document     Page 1 of 2                      FILED
                                                                           9/8/20 4:40 pm
                                                                           CLERK
                                                                           U.S. BANKRUPTCY
                                                                           COURT - WDPA
Case 19-10852-TPA   Doc 81   Filed 09/08/20 Entered 09/08/20 16:41:07   Desc Main
                             Document     Page 2 of 2
